Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 21-30 and 32-40 are pending. Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 21-30 and 32-39 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 11/19/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the specification, in the non-final mailed 08/21/2020 is withdrawn. The amendments to the specification overcome the objection of record.
The 103(a) rejection of claims 21-24, 26-28 and 36-39  over ‘632 (EP0231632, Published 08-1987) in the non-final mailed 08/21/2020 is withdrawn. The amendments to claim 21 have overcome the rejection of record.
The 103(a) rejection of claims 25, 29-31 and 33-34 over ‘632 (EP0231632, Published 08-1987) as applied to claims 21-24, 26-28 and 36-39 and in further view of 
The ODP rejection of claims 21-39 over US patent application 009 (16,259,009) in the non-final mailed 08/21/2020 is withdrawn. The signed and approved terminal disclaimer filed 11/19/2020 has overcome the rejection of record.
The ODP rejection of claims 21-39 over US patent ‘290 (U.S. Patent No. 9,845,290) in the non-final mailed 08/21/2020 is withdrawn. The signed and approved terminal disclaimer filed 11/19/2020 has overcome the rejection of record.
The following newly applied 112(b), 103(a) and ODP rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment.
Claim 33 is directed to the corrosion inhibitor being used at a concentration that reduces corrosion. It is unclear if this concentration overlaps or is different from the 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 21-24, 26-30, and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘632 (EP0231632, Published 08-1987, as cited in the IDS filed 01/27/2020), ‘992 (US Patent 5,611,992, Patent date 03-1997) and ‘349 (US PGPub 2014/0322349, Published 10-2014 and a filing date of 04-2013). This rejection was necessitated by amendment.
Interpretation of Claims

    PNG
    media_image1.png
    414
    627
    media_image1.png
    Greyscale

	The instant treating occurs upon contacting the target with the instant peroxyformic acid composition.
Scope of the Prior Art

Upon sanitizing the equipment the instant treating, contacting, stabilization and/or reduction of the microbial population would have occurred and the formation of the instant target composition (the surface and the instant performic composition) would have been made.
	With regards to sufficient contact times, 632 teaches (page 4 lines 39-55) contact times.
	632 teaches (page 4, lines 1-15) a method to make the instant performic acid via reacting formic acid with hydrogen peroxide at a 4:1 weight ratio. 632 teaches (page 4, lines 1-15) the starting amounts of H2O2 and formic acid solutions are from 20-40% and 30-90%. 
These percents and weight ratios encompass the initial w/v of the formic acid and hydrogen peroxide that are utilized to prepare the instant performic acid solutions. This would ensure the instant performic acid composition was made.
Concerning the corrosion inhibitors, 632 teaches (p. 4, lines 20-30) the use of corrosion inhibitors of any kind known to those skilled in the art. This is a broad teaching of using a wide range of corrosion inhibitors.
Concerning the aqueous solutions of formic acid/H2O2, 632 teaches (p. 5, lines 10-15) aqueous solutions of formic acid (instant claim 22) and H2O2 (instant claim 23) are utilized when making the performic solutions.

Concerning instant claim 24 step (a), 632 teaches (p. 4, lines 1-15) mixing the solutions of formic acid and H2O2 together to produce the performic acid. The solutions would have been aqueous in nature per the teachings of 632 (p. 5, lines 10-15).
Concerning the instant temperatures (claim 26), 632 teaches (page 4 lines 39-55) temperature ranges that overlap the instant temperatures. See MPEP 2144.05.
Concerning the instant catalysts (claim 27, 37-39) 632 teaches (page 4 lines 5-15) the use of catalysts e.g. sulfuric acid, (instant claim 38-39) to accelerate the equilibrium. This is strong motivation to use catalysts.
Concerning the instant percent concentrations of the performic acid 632 teaches (page 4, lines 1-30) using performic acid solutions of 2 to 300ppm and 1 to 100% or 5 to 20%. 10,000ppm is 1%. Therefore, 2 ppm is 0.002%. See MPEP 2144.05. 

Ascertaining the Difference
	632 does not explicitly teach the concentration ratios (w/w) of 2 or higher of the resulting peracid (performic acid) to hydrogen peroxide being formed within 2 hours, when a 2 or higher ratio of formic acid and hydrogen peroxide, in w/v units are contacted. 

Secondary Reference
	992 teaches (column 2) blends of corrosion inhibitors containing phosphate esters that are highly effective for the protection of ferrous metals against attack by corrosive environment. The blends read on instant claim 30. 992 teaches (column 2) it is believed the inhibitors become chemically adsorbed onto the surface of metals, thereby preventing corrosion. 992 teaches (column 4) the phosphate esters may be present in any concentration. 992 teaches (example 10) an ethoxylated nonylphenol phosphate ester. 992 teaches (column 2) the inhibitors can be used in methods for inhibiting metal corrosion including introducing an inhibitor…, into a corrosive environment. This is a broad teaching of use and does allow for a broad range of applications, e.g. use in the instant methods. These teachings render 992 analogous art to the invention.
	349 teaches microbiacidal compositions that can contain performic acid. For example, 349 teaches (par. 10) a microbiocidal composition in the form of an aqueous solution comprising hydrogen peroxide a peroxycarboxylic acid and an ethoxylated phosphate ester. 349 teaches (par. 15) the peroxycaboxylic acids can be a C1 aliphatic in nature. This teaching encompasses the performic acid. 349 teaches (par. 22) the compositions may comprise at least one corrosion inhibitor from 0.001 to 15% w/w based on the total weight of the solution.
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 632, 992 and 349 to arrive at the instant invention. For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have added a corrosion inhibitor to the performic acid compositions taught by 632 (page 4, lines 1-30) because 632 teaches (p. 4, lines 20-30) the use of corrosion inhibitors of any kind known to those skilled in the art. The ordinary artisan would have then utilized the ethoxylated phosphate esters of 992 because 992 teaches (column 2) blends of corrosion inhibitors containing phosphate esters that are highly effective for the protection of ferrous metals against attack by corrosive environment. The ordinary artisan would have then looked to 349 (par. 22) for guidance on the amount of corrosion inhibitor to utilize with a reasonable expectation of success. The ordinary artisan would have done so because 349 teaches (par. 10 and 15) microbiacidal compositions that can contain performic acid.
Regarding the step the corrosion inhibitor is added (instant claim 29), Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Upon adding the corrosion inhibitor, the ordinary artisan would have sanitized the food processing equipment during a CIP processes as taught by 632 (page 4, lines 1-30) with a solution containing formic acid and hydrogen peroxide at a 4:1 ratio as taught 
Additionally, the ordinary artisan would have ensured the solution had a 2 to 300ppm performic acid content when applying the solution to the food processing equipment. The ordinary artisan would have done so with a reasonable expectation of success because 632 (page 4, lines 1-25) teaches to do so. The ordinary artisan would have allowed for enough solution and time (page 2, 4, lines 39-50) to stabilize or reduce microbial population in and/or on the food processing equipment Instant target or said target composition. 
In doing so, the ordinary artisan would have arrived at the instant invention of treating a target (food processing equipment) with an effective amount of a peroxyformic acid composition and create the instant treated target composition. The reduction and/or stabilization of the microbial population would have occurred because of the sanitizing taught by 632 (page 4). 
With regards to the w/w ratio of 2 or higher of the performic acid to H2O2 and the 0.5 to 5000 ppm / 0.001 to 20% performic acid in the composition, this ratio and concentrations would have existed in the performic acid compositions taught by 632 (page 4, lines 1-15). The reason being the methods to prepare the performic acid solution and the methods to clean/treat a target with the solution in the prior art and the instant invention are substantially similar. Substantially similar processes render substantially similar products such as the instant w/w ratio and 0.5 to 5000 ppm / 0.001 to 20% performic acid. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The conclusion that the instant methods and the prior art methods are substantially similar is from the fact that the prior art was argued to teach the methods steps of claim 21 which are the exact method steps to prepare the instant composition and target composition in the instant specification bridging pages 2-3. 
With regards to the 2 hour time limit, This time limit would have been met because Substantially similar processes render substantially similar products such as the instant w/w ratio and 0.5 to 5000 ppm / 0.001 to 20% performic acid. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Upon arriving at the instant composition, the ordinary artisan would have arrived at the instant synergistic effect and reduction of acid corrosion. The ratios and concentrations of the instant composition lead to the instant synergistic effect. Therefore, when the ordinary artisan arrived at the ratios and concentrations of the instant composition, the synergy and reduced corrosion would have necessarily occurred.
Concerning claim 33, it is being interpreted that the instant ranges of claim 21 and 33 overlap. Therefore, upon arrival at the instant corrosion inhibitors and 
Concerning claim 34 and the performic acid and corrosion inhibitor ratio, the ordinary artisan being instructed to arrive at the individual concentrations of the performic acid and corrosion inhibitor and the combination thereof, would have necessarily arrived at the instant ratios. Moreover, the performic acid and corrosion inhibitor have known effects such as reducing microbiological populations and preventing of corrosion. Therefore, adjustment of the concentrations would necessarily alter the effect. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 11/20/2019 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that reference 507 does not teach the instant phosphate esters nor the concentrations thereof. 
Examiner’s response:
	The examiner has not utilized reference 507 in the newly applied 103 rejections to teach the instant phosphate ester. References 992 and 349 are currently being utilized to teach the instant phosphate ester and concentrations thereof.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘632 (EP0231632, Published 08-1987, as cited in the IDS filed 01/27/2020), ‘992 (US Patent 5,611,992, Patent date 03-1997) and ‘349 (US PGPub 2014/0322349, Published 10-2014 and a filing date of 04-2013) as applied to claims 21-24, 26-30, and 32-39 in the above 103 and in further view of ‘507 (US Patent 5,589,507, Patent date 12-1996).

Interpretation of Claims

    PNG
    media_image2.png
    329
    632
    media_image2.png
    Greyscale

Scope of the Prior Art
	The combinational teachings of 632, 992 and 349 are written in the above 103 rejection and are incorporated herein by reference.
Ascertaining the Difference
	632 does not teach a precursor to formic acid and H2O2 being utilized in a solid form and mixed with an aqueous solution to prepare formic acid and H2O2.
Secondary Reference
	507 teaches (column 3, lines 35-45) combining an ester of formic acid (first solid composition) with an oxidizer to produce performic acid. 507 teaches (column 2, lines 40-45) the oxidizer is preferably urea hydrogen peroxide (instant second solid composition). The instant specification recites (p. 11, lines 10-30) suitable substances in compositions that prepare formic acid and H2O2 when contacted with aqueous compositions are esters of formic acid and urea hydrogen peroxide.
	507 teaches (column 2, lines 60 to the last line) the anti-microbial compositions can be made in dry or liquid form. This teaching is motivation to add the dry precursors together in dry from (as in claim 25 step (b)) and then add water.
The immediately above teachings render 507 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 632, 992, 349 and 507 to arrive at the instant invention. For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention with a reasonable expectation of success to have utilized the formate esters and urea hydrogen peroxides in solid form to generate formic acid and hydrogen peroxide via mixing the formates and urea in aqueous compositions as taught by 507 (column 3, lines 35-45, column 2, lines 40-45, column 2, lines 45 to the last line) for a source of formic acid and hydrogen peroxide in the methods to produce compositions as taught by 632 (page 4, lines 1-30). Upon doing so, the ordinary artisan would have arrived at form performic acid in step (b) of claim 25.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 21-39 rejected on the ground of nonstatutory double patenting as being unpatentable over 1-19 of ‘392 (U.S. Patent No. 10,278,392) in view of 992 (US Patent 5,611,992, Patent date 03-1997) and ‘349 (US PGPub 2014/0322349, Published 10-2014 and a filing date of 04-2013). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 392 claims the following.

    PNG
    media_image3.png
    133
    412
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    149
    412
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    80
    418
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    110
    410
    media_image6.png
    Greyscale

392 does not claim treating a target. However, upon contacting a hard surface with the patented performic acid solution, the hard surface (which is the instant target) is necessarily treated. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the co-pending subject matter.
392 does not claim the amount (effective amount) of the composition to apply to the hard surface (instant target).
However, upon reading the claims of the co-pending application the person of ordinary skill would consult the specification of the patent to determine the appropriate amounts of composition to apply to the hard surface and would find in column 37 an amount is needed to remove bio-films and establish kill rates of microbes. This amount would equate to the instant effective amount that would stabilize or reduce microbial populations. 

Concerning the instant 2 hour time limit, the methods to prepare the instant composition and that of the patented composition are substantially identical. Therefore the product (instantly claimed ratios of 2 or higher) and the times (2 hours) that are required for the product to be made would have been substantially identical. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
392 does not claim the instant 0.5 to 5,000 ppm. However, 392 claims 0.0075% to 0.1% performic acid. 0.1x10,000 equals 1000 ppm. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the co-pending subject matter.
	392 does not claim the instant phosphate ester nor the concentration. However, the ordinary artisan would have looked to the disclosure of 392 to find what defines 
The ordinary artisan would then have looked to the teachings of 992 and 349 (the teachings of 992 and 349 are written in the above 103 rejections and incorporated herein) and utilize the instant phosphate esters and their concentrations. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the co-pending subject matter.
Response to Arguments
Applicant's arguments filed 11/20/2019 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that US Patent 392 does not claim the instant phosphate esters nor the concentrations thereof. Additionally, US Patent 392 does not disclose in the specification the claimed ethoxylated phosphate ester nor the instant concentrations.
Examiner’s response:
	The examiner has not utilized US Patent 392 in the newly applied ODP rejection to teach the instant phosphate ester or concentrations. References 992 and 349 are currently being utilized to teach the instant phosphate ester and concentrations thereof.

Conclusion
Claims 21-30 and 32-39 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628